RAY MOLLOMO, as Trustee of the Forgione Family Trust, Appellant,
v.
DANIELLE FORGIONE, ANTHONY FORGIONE, II, and DEBORAH FORGIONE, as Beneficiaries of and on behalf of the Forgione Family Trust, Appellees.
No. 4D08-435.
District Court of Appeal of Florida, Fourth District.
October 8, 2008.
R. Lee McElroy IV of Downey & Downey, P.A., Palm Beach Gardens, for appellant.
Jeanne C. Brady of Brady & Brady, P.A., and Steven M. Pesso of Steven M. Pesso, P.A., Boca Raton, for appellee Deborah Forgione (Danielle Forgione and Anthony Forgione II join in brief filed on behalf of Deborah Forgione).
PER CURIAM.
Affirmed.
SHAHOOD, C.J., FARMER and GROSS, JJ., concur.
Not final until disposition of timely filed motion for rehearing.